UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6405



PATRICK J. CARR,

                                           Petitioner - Appellant,

          versus


THOMAS MCBRIDE, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (3:04-cv-00050)


Submitted:   September 11, 2007      Decided:   September 13, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick J. Carr, Appellant Pro Se. Robert David Goldberg, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrick J. Carr seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.                   The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)    (2000).      A   prisoner    satisfies     this    standard     by

demonstrating     that    reasonable     jurists     would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have

independently reviewed the record and conclude that Carr has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability, deny Carr’s motion to proceed in forma pauperis, and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented        in   the

materials     before   the    court   and     argument   would      not    aid   the

decisional process.



                                                                          DISMISSED


                                      - 2 -